         Case 1:20-cv-11075-NRB Document 64 Filed 04/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


MATTEL, INC.                                          Civil Action No.: 1:20-cv-11075-NRB

       Plaintiff,
                                                        NOTICE OF INTERLOCUTORY
                                                        APPEAL
vs.

THE ENTITIES DOING BUSINESS
AS GOODMENOW AT THE URL
GOODMENOW.COM, ET AL.,

       Defendants.




       Notice is hereby given that Defendants, The Entities Dba Goodmenow at the URL

Goodmenow.com, The Entities Dba Meetgoodtimes at the URL Meetgoodtimes.com, The

Entities Dba Feelitnice at the URL Feelitnice.com, The Entities Dba the Paypal Merchant

Yokawa Network Ltd., hereby appeal to the United States Court of Appeals for the Second

Circuit from Memorandum and Order (Doc. 63), entered in this action on April 12, 2021, denying

Defendants’ motion for appointment of a special master pursuant to CPLR § 6212(e) (the “Order”).



Dated: New York, New York
       April 21, 2021
                                                              By: /s/ Katherine Burghardt Kramer
                                                              Katherine Burghardt Kramer, Esq.
                                                              Jacob Chen, Esq.
                                                              RongPing Wu, Esq.
                                                              DGW Kramer LLP
                                                              One Rockefeller Plaza, Suite 1060
                                                              New York, NY 10020
                                                              Telephone: 917-633-6860
                                                              kkramer@dgwllp.com

                                                 1
         Case 1:20-cv-11075-NRB Document 64 Filed 04/21/21 Page 2 of 2




                                                          Attorneys for Defendants


                               CERTIFICATE OF SERVICE

       I hereby certify that Defendants’ Notice of Appeal has been served by CM/ECF to all
counsel of record.

                                                          By: /s/ Katherine Burghardt Kramer
                                                          Katherine Burghardt Kramer, Esq.




                                              2
